Citation Nr: 0517386	
Decision Date: 06/27/05    Archive Date: 07/07/05

DOCKET NO.  99-03 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for service connection for dental trauma.  

2.  Entitlement to service connection for a rash, claimed to 
be secondary to Agent Orange exposure.  

3.  Entitlement to service connection for a prostate 
condition, claimed to be associated with Agent Orange 
exposure.  

4.  Entitlement to service connection for Hepatitis C.  

5.  Entitlement to service connection for Hepatitis B.  

6.  Entitlement to service connection for bone loss and 
infection in the mouth.  

7.  Entitlement to service connection for hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to December 
1971.  His DD Form 214 shows that he served one year in the 
Republic of Vietnam.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decisions of the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In a December 1995 rating decision, the 
originating agency denied entitlement to service connection 
for post-traumatic stress disorder (PTSD), a sleep disorder, 
headaches, alcoholism, dental trauma, and Agent Orange 
exposure.  The RO notified the veteran of that determination 
by a January 1996 letter.  The veteran did not initiate a 
timely appeal and that decision became final.  38 U.S.C.A. 
§ 7105 (West 2002).  

The veteran's claim for service connection for hearing loss 
disability was denied in a November 2002 rating decision.  
The RO notified the veteran of that determination in a 
November 2002 letter.  The veteran filed a notice of 
disagreement later that month and perfected a timely appeal 
in March 2003.  

In a January 1997 rating decision, the RO denied entitlement 
to service connection for a rash and a prostate condition, 
claimed to be due to Agent Orange exposure.  A newly asserted 
or diagnosed disorder, even if medically related to a 
previously diagnosed disorder, is not the same claim for 
jurisdictional purposes.  See Ephraim v. Brown, 82 F.3d 399 
(Fed. Cir. 1996).  By the same rating action, the RO denied 
entitlement to service connection for Hepatitis C.  The 
veteran was notified of that determination in a January 1997 
letter.  Later that year, in November 1997, the RO denied 
entitlement to service connection for dental trauma on the 
merits, mouth infections and bone loss as well as for 
Hepatitis B.  The RO notified the veteran of the denial of 
his claims in a letter dated in February 1998.  

Later, in February 1998, the veteran expressed disagreement 
with the denial of service connection for a rash due to Agent 
Orange exposure, a prostate condition due to Agent Orange 
exposure and Hepatitis C.  Although his statement essentially 
was received too late to be considered a notice of 
disagreement to the January 1997 rating decision, the RO 
accepted it as such and issued a statement of the case in 
September 1998.  The RO also accepted the veteran's February 
1999 statement as a timely substantive appeal.  

In February 1998, the veteran submitted a timely notice of 
disagreement to the claims denied in the November 1997 rating 
decision and after the RO issued a statement of the case 
reflecting the denial of service connection for dental 
trauma, mouth infections and bone loss, in addition to 
Hepatitis B, the veteran perfected these claims by his 
February 1999 statement that was accepted in lieu of a VA 
Form 9.  

The veteran's raised another claim for service connection for 
PTSD that was denied in a February 2001 rating decision.  The 
RO issued notice of the denial of benefits in February 2001 
and issued a statement of the case in May 2001 after 
receiving the veteran's notice of disagreement earlier that 
month.  The veteran did not perfect his appeal in a timely 
fashion.  Accordingly, the Board does not have jurisdiction 
over that matter.  

In June 2003, the veteran raised the claim of entitlement to 
service connection for PTSD again, and this claim was denied 
in a March 2004 rating decision.  He was notified of that 
decision by a letter dated that month.  The veteran did not 
submit a timely notice of disagreement to that determination.  

In August 2003, he raised a claim for service connection for 
diabetes mellitus, claiming that the condition is secondary 
to his Agent Orange exposure.  This matter is referred to the 
RO for all appropriate development and adjudication.  

The Board observes that entitlement to service connection for 
dental trauma was previously denied in a December 1995.  
Although the RO has characterized the claim in terms of one 
on the merits, the Board must first determine whether new and 
material evidence has been received to reopen the claim for 
service connection.  Consequently, the Board has styled the 
issue on appeal to be whether new and material evidence to 
reopen the claim of entitlement to service connection for 
dental trauma.  

The veteran provided testimony at an RO hearing in June 1999.  
He also requested a Travel Board hearing that was scheduled 
for November 2004.  Evidence contained in his claims folder 
indicates that the veteran canceled the hearing.  

The issues of entitlement to service connection for dental 
trauma, hearing loss disability and for bone loss and 
infection of the mouth are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The veteran does not have a skin condition related to 
injury, disease or event noted during his military service, 
or Agent Orange exposure.  

3.  The veteran does not have a prostate condition related to 
injury, disease or event noted during his military service, 
or Agent Orange exposure.  

4.  The veteran does not have Hepatitis C related to injury, 
disease or event noted during his military service or Agent 
Orange exposure.  

5.  The veteran does not have Hepatitis B related to injury, 
disease or event noted during his military service or to 
Agent Orange exposure.  


CONCLUSIONS OF LAW

1.  A skin condition was not incurred in or aggravated by the 
active military service, nor may it be presumed that the 
veteran has a skin disorder due to Agent Orange exposure.  
38 U.S.C.A. §§ 1110, 1116(f), 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2004).  

2.  A prostate condition was not incurred in or aggravated by 
the active military service, nor may it be presumed that the 
veteran has a skin disorder due to Agent Orange exposure.  
38 U.S.C.A. §§ 1110, 1116(f), 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2004).  

3.  Hepatitis C was not incurred in or aggravated by the 
active military service, nor may it be presumed that the 
veteran has a skin disorder due to Agent Orange exposure.  
38 U.S.C.A. §§ 1110, 1116(f), 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2004).  

4.  Hepatitis B was not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2004)




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection
Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Pond v. West, 12 Vet. App. 341, 346 (1999); see also 
Rose v. West, 11 Vet. App. 169, 171 (1998).  Alternatively, 
under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when:  (1) a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307) and 
the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

Agent Orange

Service connection may also be established for a current 
disability on the basis of a "presumption" under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service. The laws and regulations pertaining 
to Agent Orange exposure provide for a presumption of service 
connection due to exposure to herbicide agents for veterans 
who have one of several diseases and served on active duty in 
Vietnam during the Vietnam Era.  38 U.S.C.A. § 1116 (West 
2002); 38 C.F.R. § 3.307(a)(6) and 3.309(e); see also 67 Fed. 
Reg. 67792-67793 (Nov. 7, 2002).  A disease associated with 
exposure to certain herbicide agents listed in 38 C.F.R. § 
3.309(e) will be considered to have been incurred in service 
under the circumstances outlined in that section, even though 
there is no evidence of such disease during the period of 
service.  No other condition other than one listed in 38 
C.F.R. § 3.309(a) will be considered chronic.  38 C.F.R. § 
3.307(a).  The Board notes with respect to skin and prostate 
conditions, chloracne, prostate cancer and liver cancer are 
presumed to be associated with Agent Orange Exposure.  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to an 
herbicide agent containing dioxin, such as Agent Orange, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii).  Furthermore, even if 
a veteran does not have a disease listed at 38 C.F.R. § 
3.309(e), he or she is presumed to have been exposed to 
herbicides if he or she served in Vietnam between January 9, 
1962, and May 7, 1975, unless there is affirmative evidence 
to establish that the veteran was not exposed to any such 
agent during that service.  See 38 U.S.C.A. § 1116(f) (West 
2002).  

The Secretary of Veterans Affairs has formally stated that a 
presumption of service connection based on exposure to 
herbicides used in Vietnam was not warranted for "any other 
condition for which the Secretary has not specifically 
determined a presumption of service connection is warranted."  
See 68 Fed. Reg. 27630-27641 (May 20, 2003).  Nonetheless, 
the United States Court of Appeals for the Federal Circuit 
has held that when a veteran is found not to be entitled to a 
regulatory presumption of service connection for a given 
disability, the claim must nevertheless be reviewed to 
determine whether service connection can be established on a 
direct basis.  Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. 
Cir.1994).  That is because the Veterans' Dioxin and 
Radiation Exposure Compensation Standards Act does not 
preclude a veteran from establishing direct service 
connection with proof of actual direct causation (proof that 
exposure during service caused the disease that appeared 
years later).  Id.

The Board has reviewed all relevant evidence in the veteran's 
claims folder and must assess the credibility and weight of 
all the evidence, including the medical evidence, to 
determine its probative value.  Initially, the Board notes 
that the veteran's service personnel records, including his 
DD Form 214, show that he served in Vietnam for one year.  
Thus, the Board concedes exposure to Agent Orange.  

Skin

The veteran contends that he is entitled to service 
connection for a skin condition that he believes is related 
to Agent Orange exposure.  In June 1999, he testified that 
when he entered military service, he had no problems with any 
skin condition.  He stated that about 10 years prior to his 
hearing, he began having trouble with spots that first 
appeared on his hands and then involved his arms and 
shoulders.  The skin condition was productive of 
discoloration, intense itching and a worsening of symptoms in 
hot weather.  The veteran acknowledged that he did not 
experience problems with his skin during his military 
service, and stated that no physician had diagnosed 
chloracne.  The veteran contends that he currently has a skin 
condition that is related to his exposure to Agent Orange 
while he was in Vietnam.  This is the only evidence of record 
supportive of the veteran's claim.

Presumptive service connection is not warranted in this 
instance.  There is no medical diagnosis of chloracne that is 
presumptively associated with Agent Orange exposure, see 38 
C.F.R. § 3.309(e), nor does the veteran contend any such 
diagnoses have ever been rendered.  The only skin disorders 
shown in the medical evidence are pityriasis rosea, tinea 
corporus and tinea versicolor, and these are not conditions 
presumptively associated with Agent Orange exposure.  

The evidence against the veteran's claim includes his service 
medical records which do not show that he was treated for any 
type of skin condition, and that the post service diagnoses 
of pityriasis rosea and tinea versicolor shown on private 
examination in 1986 and tinea corporis shown on VA 
examination in July 1999 were identified many years after the 
veteran's separation from service.  There is no medical 
evidence that the veteran has a skin disease listed at 38 
C.F.R. § 3.309 for presumptive service connection existed 
during any applicable presumptive period. In addition, there 
is no medical opinion that has associated his diagnosed skin 
disorders with the veteran's active military service or 
exposure to toxic herbicides.

While the veteran's contentions regarding the origin of any 
skin condition have been considered, such statements are 
probative only to the extent that a layperson can discuss 
personal experiences.  The veteran has not alleged and the 
record does not show that he is medically trained.  
Generally, laypersons cannot provide medical evidence because 
they lack the competence to offer medical opinions.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

In view of the foregoing, the claim for service connection 
for a skin condition, claimed to be associated with Agent 
Orange exposure is denied.  The Board is mindful of the 
doctrine of benefit of the doubt.  That doctrine requires 
resolution of an issue in favor of the claimant when there is 
an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of a matter.  38 U.S.C.A. § 5107 (West 2002).  
In this case, the Board finds that the positive and negative 
evidence is not in relative equipoise.  Therefore, the 
benefit of the doubt doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In view of the 
foregoing, entitlement to service connection for a skin 
condition is denied.

Prostate Condition

With respect to his claim for service connection for a 
prostate condition, claimed to be secondary to Agent Orange 
exposure, the veteran contends that he has developed 
discoloration of his urine, stating that it is red in color.  
He testified that he developed that condition about seven 
years prior to the June 1999 hearing and had been treated at 
the Nashville VA outpatient treatment facility.  

Presumptive service connection is not warranted in this case 
because there is no medical diagnosis of prostate cancer, 
presumptively associated with Agent Orange exposure, see 38 
C.F.R. § 3.309(e), nor does the veteran contend any such 
diagnosis has ever been rendered.  The evidence of record 
does not show a disorder that is among the conditions 
presumptively associated with Agent Orange exposure.  

Moreover, the veteran is not shown to have been treated for a 
prostate condition in service.  The first documented evidence 
of treatment for a genitourinary condition was noted in 2000 
when the veteran underwent surgery for removal of gangrene 
and skin graft involving one of his testicles.  
Significantly, no prostate condition is currently shown.  The 
veteran has not brought forth any evidence showing current 
disability.  In the absence of evidence of current 
disability, the evidence of record does not support a claim 
for service connection for prostate condition  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  

While the veteran's contentions regarding the origin of any 
prostate condition have been considered, such statements are 
probative only to the extent that a layperson can discuss 
personal experiences.  But, generally, laypersons cannot 
provide medical evidence because they lack the competence to 
offer medical opinions.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

In view of the foregoing, the claim for service connection 
for a prostate condition, claimed to be associated with Agent 
Orange exposure are denied.  In this case, the Board finds 
that the positive and negative evidence is not in relative 
equipoise.  Therefore, the benefit of the doubt doctrine is 
not for application.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  In view of the foregoing, entitlement to 
service connection for a prostate condition is denied.  

Hepatitis C

The veteran contends that he incurred Hepatitis C as a result 
of his exposure the Agent Orange.  In the alternative, in 
June 1999, the veteran provided testimony to the effect that 
he sustained injury when he was hit accidentally in the jaw 
with the side of a mortar tube.  The veteran testified that 
as a result of this injury he lost teeth and developed an 
infection.  The veteran indicated his belief that he 
developed Hepatitis C as a result of this incident.  He 
reported that he was diagnosed with Hepatitis C at VA about 3 
years prior to the June 1999 hearing; however, he did not 
state that any physician has associated Hepatitis C with 
Agent Orange, any dental injury or infection in service. 

A June 1993 employment record shows that the veteran declined 
the Hepatitis B vaccine although he was advised that he was 
at the risk of occupational exposure to blood or other 
potentially infected materials.  The record does not indicate 
a diagnosis of Hepatitis B.  

The veteran underwent VA examinations in July and September 
1999.  The reports of these examinations show that the 
veteran reported that while he was on active duty, he had 
several teeth pulled under conditions that were less than 
sanitary.  He also reported that at some time, he was working 
in dialysis clinic where there was a spill.  He assisted with 
clean up and believes that he was exposed to Hepatitis.  
Blood work completed after that incident showed that he 
veteran was positive for Hepatitis C.  The veteran is 
convinced that his Hepatitis is related to this exposure.  He 
denied any current symptoms of liver disease.  Laboratory 
studies, including Hepatitis profile and liver function tests 
were consistent with a diagnosis of Hepatitis C.  The medical 
reports do not contain a nexus opinion, but a history 
remarkable for alcohol abuse, high-risk sexual activity and a 
possible transfusion in 1974 was noted.  

The VA outpatient treatment reports from 2000 show that the 
veteran was previously vaccinated with Hepatitis A and 
Hepatitis B vaccines, that he received a tattoo after 
service, that he had blood transfusions and reported having 
multiple sex partners.  No conclusion was reached as to the 
origin of the veteran's existing Hepatitis C.  

While the veteran's contentions regarding the origin of 
Hepatitis have been considered, such statements are probative 
only to the extent that a layperson can discuss personal 
experiences.  But, generally, laypersons cannot provide 
medical evidence because they lack the competence to offer 
medical opinions.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Despite his reported history, no medical professional has 
linked the veteran's Hepatitis C with any injury, disease or 
event noted during his military service.  

The Board acknowledges that the veteran has offered arguments 
relative to an association between Agent Orange exposure and 
his Hepatitis C.  Nevertheless, the veteran is advised that 
Hepatitis is not named among the diseases associated with 
exposure to herbicide agents.  38 C.F.R. § 3.309(e).  In 
addition, the absence of Hepatitis C until many years 
following the veteran's service mitigates against a finding 
that such disability is related to the veteran's military 
service.  The veteran cannot prevail under 38 C.F.R. 
§ 3.303(d), as there is no medical opinion linking current 
disability with the veteran's military service.  

In view of the foregoing, the claim for service connection 
for Hepatitis C, on either a direct basis or associated with 
Agent Orange exposure are denied.  In this case, the Board 
finds that the positive and negative evidence is not in 
relative equipoise.  Therefore, the benefit of the doubt 
doctrine is not for application.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  In view of the foregoing, entitlement 
to service connection for Hepatitis C is denied. 

Hepatitis B

Finally, with respect to Hepatitis B, the veteran has not 
brought forth any evidence showing current disability.  In 
the absence of evidence of current disability, the evidence 
of record does not support a claim for service connection for 
Hepatitis B.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  

The Board finds that the positive and negative evidence is 
not in relative equipoise.  Therefore, the benefit of the 
doubt doctrine is not for application.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In view of the foregoing, 
entitlement to service connection for Hepatitis B is denied.

The Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  VCAA notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must convey: (1) 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) the information and evidence 
that the VA will seek to provide; (3) the information and 
evidence that the claimant is expected to provide; and (4) 
notice that the claimant is to provide any evidence in his or 
her possession that pertains to the claim, or something to, 
the effect that the claimant should "give us everything 
you've got pertaining to your claim(s)". This new "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).

The RO notified the veteran of VCAA-related duties in 
September 2002 and May 2003.  The RO afforded the veteran 
details about the sources of evidence that might show his 
entitlement to service connection.  Specifically, the he was 
informed of the allocation of burdens of obtaining the needed 
information.  He was asked to tell VA about any other 
information or evidence he wanted it to get for him.  

The Board observes that the RO specifically provided 
information concerning how the veteran could prevail on his 
claim service connection.  The RO did not specifically ask 
the veteran was to submit all evidence in his possession; but 
it did advise him to send all needed information as soon as 
possible.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  

Failure to provide notice before the first adverse decision 
by the AOJ would not have the natural effect of producing 
prejudice.  With respect to deficiency of content related to 
requesting evidence in appellant's possession, prejudice 
would exist only if the appellant had evidence in his 
possession, not previously submitted, that is of the type 
that should be considered by VA in assessing his claim.  
Mayfield v. Nicholson, No. 02-1077 (Fed. Cir. April 14, 
2005).  Thus, the Board concludes that any errors of timing 
or content are harmless in this case.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

With respect to the duty to assist, VA obtained the veteran's 
service medical records, associated reports of private 
treatment, acquired reports of VA treatment and provided VA 
medical examinations.  In addition, the veteran was afforded 
the opportunity to provide testimony at a June 1999 RO 
hearing.  Finally, the veteran has not identified any 
additional evidence that has not been associated with his 
claims folder.  

The Board observes that the veteran requested additional 
medical examinations during his RO hearing.  None of the 
conditions addressed in this decision was shown in service 
and no competent medical evidence establishes a relationship 
with the veteran's military service.  Consequently, a VA 
examination is not needed.  38 C.F.R. § 3.159(c)(4)(i)(C); 
see also Duenas v. Principi, 18 Vet.App. 512 (2004).  

In view of the foregoing, VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Therefore, the veteran is not be prejudiced by the Board's 
proceeding to the merits of the claim.  


ORDER

Service connection for a rash, claimed to be secondary to 
Agent Orange exposure is denied.  

Service connection for a prostate condition, claimed to be 
associated with Agent Orange exposure is denied. 

Service connection for Hepatitis C is denied.  

Service connection for Hepatititis B is denied.  


REMAND

The veteran filed his original claim for service connection 
for dental trauma (jaw) in May 1995.  In December 1995, 
elegibility for dental treatment was granted, and the rating 
decision shows:  

"VA outpatient dental treatment may be 
furnished for a condition or disability 
which is due to trauma from combat wounds 
or other service injuries.  Entitlement 
to treatment has been established for the 
following: tooth number 1, tooth number 
3, tooth number 5, tooth number 12, tooth 
number 13, tooth number 17, tooth number 
18, tooth number 19, tooth number 28, 
tooth number 29, tooth number 30 and 
tooth number 32.  Trauma in service is 
described by the following entry in 
service medical records:  NOT POW, NO 
DENTAL TRAUMA."  

Another decision, dated in December 1995 shows that service 
connection for dental trauma was denied.  The RO stated that 
the evidence regarding dental trauma fails to show a 
disability for which compensation may be established.  It was 
therefore determined that the claim was not well grounded and 
that existing dental conditions were not compensable under 
the law.  The veteran was notified of that determination in 
January 1996.  

The Board observes that the record shows that the veteran was 
provided dental treatment in May 1996.  The dental evaluation 
report shows that the treatment was being provided for Class 
IIA, or for dental trauma.  See 38 U.S.C.A. § 1712(b)(1)(b).  
Apparently, the veteran, who was then described as 
edentulous, was provided dentures at that time.  

The veteran filed another claim for service connection for 
dental trauma, in addition to service connection for an 
infection and bone deterioration in the mouth in August 1997.  
The RO denied these claims in November 1997.  Specifically, 
the RO stated that there was no evidence of dental trauma in 
service and service medical records failed to shows mouth 
infections or bone loss.  The veteran expressed disagreement 
with that determination in February 1998, and this 
disagreement resulted in the claims on appeal.  

Consequently, it appears that the RO, in effect, established 
entitlement to service connection for dental trauma, inasmuch 
as treatment was initiated and completed in May 1995.  If the 
RO later determines that the grant of service connection for 
dental conditions as well as for dental trauma was in error, 
either in whole or in part, it must afford the veteran 
procedural due process that would be afforded any claimant 
subject to reduction or discontinuance of a previously 
granted benefit.  See Grovhoug v. Brown, 7 Vet.App. 209 
(1994).  

The Board also observes that although entitlement to service 
connection for dental trauma was previously denied in a 
December 1995, the RO has characterized the claim in terms of 
one on the merits.  In view of these considerations, the case 
must be remanded to the RO for it to sort out and clarify its 
determination on the veteran's entitlement to service 
connection for dental conditions.  

With respect to hearing loss disability, the veteran's 
military personnel records affirm that the veteran was in the 
infantry and served on as a fire crewman that is consistent 
with his contention that he was a gunner in Vietnam.  He 
reports that he currently has a severe hearing loss 
disability.  An October 2002 post service treatment record 
shows the presence of a sensorineural hearing loss.  The 
veteran has not been afforded an audiometric examination in 
order to determine the current nature and etiology of any 
existing hearing loss.  

In view of the foregoing, the claims are remanded to the RO 
for the following actions:  

1.  The RO should review the veteran's 
claims folder, determine the propriety of 
having provided Class IIA dental 
treatment for dental trauma in May 1996.  
After an in-depth review of the claims 
folder, the RO should provide the veteran 
the necessary procedural due process in 
the event that the RO proposes 
termination or discontinuance of dental 
treatment.  

2.  The RO should afford the veteran an 
audiometric examination in order to 
determine if the veteran currently has a 
hearing loss disability related to 
acoustic trauma in service.  All 
indicated special studies and tests 
should be accomplished.  The claims 
folder should be made available to the 
examiner for use in studying the case.  
Based on a review of the clinical record, 
the examiner is requested to provide an 
opinion as to whether the veteran 
currently has a hearing loss associated 
with injury, disease or event noted in 
his military service.  

In particular, the examiner is asked to 
answer the following question:  Is it 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
the veteran's current has a hearing loss 
that is causally related to the veteran's 
military service?  The clinical basis for 
the opinion should be set forth in 
detail.   

3.  Thereafter, the RO should 
readjudicate the claims.  If the benefits 
sought on appeal remain denied, the 
appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


